Title: 10th.
From: Adams, John Quincy
To: 


       Attended at the office the whole day. Continued Robertson. Thomson engaged this morning to take the charge of one of the town schools, for a year. It will interfere very much with his attendance at the office. His father, who is very rigid in his religious opinions, and probably entertains an unfavourable idea of the profession of the law, is very averse to his son’s engaging in it; and takes every opportunity he can, to discourage his son from the study; and it is supposed he took this method among others to draw off his attention from this pursuit: but he will certainly fail in the attempt, and I doubt whether Thomson will keep the school, more than half the year through. In the afternoon we walk’d to Mr. Atkins’s, and found Mr. John Tracy with him: we pass’d part of the evening at Mr. Tracy’s house: I there met with a french gentleman with whom I conversed about half an hour. Return’d home between 8 and 9 in the evening.
      